EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gary S. Williams (Reg. No. 31,066) on 2/18/2022.
The application has been amended as follows: 

Rewrite claim 1 as follows:
1.	(Currently Amended) A method, comprising:
at a device having a display generation component and an input device:
	while the device has a plurality of notifications in a notification history, the plurality of notifications including a first notification of a first event of a first event type and a second notification of a second event of the first event type, wherein the first notification and the second notification are coalesced in the notification history, detecting occurrence of one or more additional events of the first event type;
	in response to detecting the occurrence of a first additional event of the first event type, creating a third notification for the first additional event of the first event type;
	after creating the third notification for the first additional event of the first event type, receiving, via the input device, a request to display a wake screen user interface of the device; 
	in response to the request to display the wake screen user interface of the device, displaying, via the display generation component, the wake screen user interface with the third notification, wherein the third notification is displayed on the wake screen user interface without information about the first notification and the second notification; 
	after the third notification has been displayed on the wake screen user interface, receiving, via the input device, a request to display the notification history; and
	in response to receiving the request to display the notification history, displaying the notification history with a coalesced representation of the first notification and the second notification;
wherein displaying a respective coalesced representation of notifications, which represents a plurality of notifications, includes concurrently displaying within the respective coalesced representation: content from only a most recently created notification of the plurality of notifications represented by the respective coalesced representation of notifications, and summary information that includes a count of notifications represented by the respective coalesced representation;
further including:
while the third notification meets notifications history display criteria, detecting an input for displaying the notification history; and
in response to detecting the input for displaying the notification history: 
	in accordance with a determination that a time difference between a time that corresponds to occurrence of the first additional event of the first event type represented by the third notification and a time that corresponds to occurrence of the second event of the first event type represented by the second notification does not meet timing criteria for displaying the third notification separately from a coalesced representation of the first notification and the second notification, displaying the notification history with a coalesced representation of the third notification, the second notification, and the first notification; wherein displaying the coalesced representation of the third, second and first notifications includes concurrently displaying content from only a most recently created notification of the coalesced representation of third, second and first notifications and summary information that includes a count of notifications represented by the coalesced representation of the third, second and first notifications.

Cancel claim 3;

Rewrite claim 4 as follows:
4.	(Currently Amended) The method of claim 1, including:
while the third notification meets notifications history display criteria, detecting an input for displaying the notification history; and
in response to detecting the input for displaying the notification history, in accordance with a determination that [[a ]]the time difference between [[a ]]the time that corresponds to occurrence of the first additional event of the first event type represented by the third notification and [[a ]]the time that corresponds to occurrence of the second event of the first event type represented by the second notification meets the timing criteria: 
	displaying the third notification in the notification history, separately from the coalesced representation of the first notification and the second notification.

Rewrite claim 12 as follows:
12.	(Currently Amended) The method of claim 1, wherein a first respective application generates events of multiple distinct event types; and
the plurality of notifications in the notification history includes: 
	a fifth notification that corresponds to a first respective event type of the multiple distinct event types,
	a sixth notification that corresponds to the first respective event type, and
	a seventh notification that corresponds to a second respective event type of the multiple distinct event types; and
the method includes, in response to detecting the request to display the notification history: 
	displaying, in the notification history, a coalesced representation of the fifth notification and the sixth notification; and
	displaying, in the notification history, the seventh notification separately from the coalesced representation of the fifth notification and the sixth notification.

Rewrite claim 13 as follows:
13.	(Currently Amended) An electronic device, comprising:
a display generation component;
an input device;
one or more processors;
memory; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
	while the electronic device has a plurality of notifications in a notification history, the plurality of notifications including a first notification of a first event of a first event type and a second notification of a second event of the first event type, wherein the first notification and the second notification are coalesced in the notification history, detecting occurrence of one or more additional events of the first event type;
	in response to detecting the occurrence of a first additional event of the first event type, creating a third notification for the first additional event of the first event type;
	after creating the third notification for the first additional event of the first event type, receiving, via the input device, a request to display a wake screen user interface of the electronic device; 
	in response to the request to display the wake screen user interface of the electronic device, displaying, via the display generation component, the wake screen user interface with the third notification, wherein the third notification is displayed on the wake screen user interface without information about the first notification and the second notification; 
	after the third notification has been displayed on the wake screen user interface, receiving, via the input device, a request to display the notification history; and
	in response to receiving the request to display the notification history, displaying the notification history with a coalesced representation of the first notification and the second notification;
wherein displaying a respective coalesced representation of notifications includes concurrently displaying within the respective coalesced representation:  content from only a most recently created notification of the respective coalesced representation of notifications, and summary information that includes a count of notifications represented by the respective coalesced representation; and
wherein the one or more programs further include instructions for:
	while the third notification meets notifications history display criteria, detecting an input for displaying the notification history; and
	in response to detecting the input for displaying the notification history: 
		in accordance with a determination that a time difference between a time that corresponds to occurrence of the first additional event of the first event type represented by the third notification and a time that corresponds to occurrence of the second event of the first event type represented by the second notification does not meet timing criteria for displaying the third notification separately from a coalesced representation of the first notification and the second notification, displaying the notification history with a coalesced representation of the third notification, the second notification, and the first notification; wherein displaying the coalesced representation of the third, second and first notifications includes concurrently displaying content from only a most recently created notification of the coalesced representation of third, second and first notifications and summary information that includes a count of notifications represented by the coalesced representation of the third, second and first notifications.

Rewrite claim 14 as follows:
14.	(Currently Amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a display generation component and an input device, cause the electronic device to:
while the electronic device has a plurality of notifications in a notification history, the plurality of notifications including a first notification of a first event of a first event type and a second notification of a second event of the first event type, wherein the first notification and the second notification are coalesced in the notification history, detect occurrence of one or more additional events of the first event type;
in response to detecting the occurrence of a first additional event of the first event type, create a third notification for the first additional event of the first event type;
after creating the third notification for the first additional event of the first event type, receive, via the input device, a request to display a wake screen user interface of the electronic device; 
in response to the request to display the wake screen user interface of the electronic device, display, via the display generation component, the wake screen user interface with the third notification, wherein the third notification is displayed on the wake screen user interface without information about the first notification and the second notification; 
after the third notification has been displayed on the wake screen user interface, receive, via the input device, a request to display the notification history; and
in response to receiving the request to display the notification history, display the notification history with a coalesced representation of the first notification and the second notification;
wherein displaying a respective coalesced representation of notifications includes concurrently displaying within the respective coalesced representation:  content from only a most recently created notification of the respective coalesced representation of notifications, and summary information that includes a count of notifications represented by the respective coalesced representation; and
wherein the one or more programs further include instructions, which when executed by the electronic device, cause the electronic device to:
	while the third notification meets notifications history display criteria, detect an input for displaying the notification history; and
	in response to detecting the input for displaying the notification history: 
		in accordance with a determination that a time difference between a time that corresponds to occurrence of the first additional event of the first event type represented by the third notification and a time that corresponds to occurrence of the second event of the first event type represented by the second notification does not meet timing criteria for displaying the third notification separately from a coalesced representation of the first notification and the second notification, display the notification history with a coalesced representation of the third notification, the second notification, and the first notification; wherein displaying the coalesced representation of the third, second and first notifications includes concurrently displaying content from only a most recently created notification of the coalesced representation of third, second and first notifications and summary information that includes a count of notifications represented by the coalesced representation of the third, second and first notifications. 

Cancel claim 19;

Rewrite claim 20 as follows:
20	(Currently Amended) The non-transitory computer readable storage medium of claim 14, wherein the one or more programs include instructions, which when executed by the electronic device, cause the electronic device to:
while the third notification meets notifications history display criteria, detecting an input for displaying the notification history; and
in response to detecting the input for displaying the notification history, in accordance with a determination that [[a ]]the time difference between [[a ]]the time that corresponds to occurrence of the first additional event of the first event type represented by the third notification and [[a ]]the time that corresponds to occurrence of the second event of the first event type represented by the second notification meets the timing criteria: 
	display the third notification in the notification history, separately from the coalesced representation of the first notification and the second notification. 

Add claim 23;
23.	(New) The non-transitory computer readable storage medium of claim 22, wherein the one or more programs include instructions, which when executed by the electronic device, cause the electronic device to:
while the expanded version of the set of notifications that corresponds to the respective coalesced representation is displayed, detect an input for dismissing the set of notifications that correspond to the respective coalesced representation; and
in response to the input for dismissing the set of notifications that corresponds to the respective coalesced representation, clear the set of notifications that correspond to the respective coalesced representation.

Add claim 24;
24.	(New) The non-transitory computer readable storage medium of claim 22, wherein the one or more programs include instructions, which when executed by the electronic device, cause the electronic device to:
while the expanded version of the set of notifications that corresponds to the respective coalesced representation is displayed, detect an input directed to a respective notification of the set of notifications that meets notification-expansion criteria; and
in response to detecting the input that meets the notification-expansion criteria, display the expanded version of the respective notification.

Add claim 25;
25.	(New) The non-transitory computer readable storage medium of claim 22, wherein the one or more programs include instructions, which when executed by the electronic device, cause the electronic device to:
while the expanded version of the set of notifications that corresponds to the respective coalesced representation is displayed, detect an input for re-coalescing the set of notifications; and
in response to the input for re-coalescing the set of notifications, re-display a coalesced version of the set of notifications that correspond to the respective coalesced representation.
26.	(New) The non-transitory computer readable storage medium of claim 14, wherein a first respective application generates events of multiple distinct event types; and
the plurality of notifications in the notification history includes: 
	a fifth notification that corresponds to a first respective event type of the multiple distinct event types,
	a sixth notification that corresponds to the first respective event type, and
	a seventh notification that corresponds to a second respective event type of the multiple distinct event types; 
and wherein the one or more programs include instructions, which when executed by the electronic device, cause the electronic device to:
	in response to detecting the request to display the notification history: 
		display, in the notification history, a coalesced representation of the fifth notification and the sixth notification; and
		display, in the notification history, the seventh notification separately from the coalesced representation of the fifth notification and the sixth notification.

Add claim 27;
27.	(New) The non-transitory computer readable storage medium of claim 14, wherein displaying the respective coalesced representation of notifications includes concurrently displaying within the respective coalesced representation of notifications: 
	content from only a most recently created notification of the respective coalesced representation of notifications; 
	a representation of one or more notifications other than the most recently created notification; and 
	summary information that includes a count of notifications represented by the respective coalesced representation.

Add claim 28;
28.	(New) The non-transitory computer readable storage medium of claim 14, wherein the request to display a wake screen user interface of the device is received while the display is in a screen-off state;
and wherein the one or more programs include instructions, which when executed by the electronic device, cause the electronic device to:
	in response to the request to display the wake screen user interface of the device, transition the display to a screen-on state and display, via the display generation component, the wake screen user interface with the third notification.

Add claim 29;
29.	(New) The non-transitory computer readable storage medium of claim 14, wherein the summary information in the respective coalesced representation of notifications further includes source identification information, identifying a source of notifications represented by the respective coalesced representation, or contact information for communication events associated with notifications represented by the respective coalesced representation, or category information for a count of items that correspond to content of the notifications represented by the respective coalesced representation.

Add claim 30;
30.	(New) The electronic device of claim 13, the one or more programs including instructions for:
in response to detecting the occurrence of a second additional event of the first event type, creating a fourth notification for the second additional event of the first event type; and
in response to the request to display the wake screen user interface of the device, displaying the fourth notification coalesced with the third notification in the wake screen user interface, wherein information about the first notification and the second notification is displayed in response to the request to display the notification history.

Add claim 31;
31.	(New) The electronic device of claim 13, the one or more programs including instructions for:
in response to detecting the input for displaying the notification history, in accordance with a determination that the time difference between the time that corresponds to occurrence of the first additional event of the first event type represented by the third notification and the time that corresponds to occurrence of the second event of the first event type represented by the second notification meets the timing criteria: 
	displaying the third notification in the notification history, separately from the coalesced representation of the first notification and the second notification.

Add claim 32;
32.	(New) The electronic device of claim 13, wherein the respective coalesced representation of notifications includes a plurality of summary information indicators, wherein first and second summary information indicators of the plurality of summary information indicators include a first count of items, in a first respective category of counted items, that correspond to content of the notifications represented by the respective coalesced representation and a second count of items, in a second respective category of counted items, that correspond to content of the notifications represented by the respective coalesced representation.

Add claim 33;
33.	(New) The electronic device of claim 13, the one or more programs including instructions for:
detecting an input for expanding the respective coalesced representation of notifications; and
in response to the input for expanding the respective coalesced representation, displaying an expanded version of a set of notifications that correspond to the respective coalesced representation.

Add claim 34;
34.	(New) The electronic device of claim 33, the one or more programs including instructions for:
while the expanded version of the set of notifications that corresponds to the respective coalesced representation is displayed, detecting an input for dismissing the set of notifications that correspond to the respective coalesced representation; and
in response to the input for dismissing the set of notifications that corresponds to the respective coalesced representation, clearing the set of notifications that correspond to the respective coalesced representation.

Add claim 35;
35.	(New) The electronic device of claim 33, the one or more programs including instructions for:
while the expanded version of the set of notifications that corresponds to the respective coalesced representation is displayed, detecting an input directed to a respective notification of the set of notifications that meets notification-expansion criteria; and
in response to detecting the input that meets the notification-expansion criteria, displaying the expanded version of the respective notification.

Add claim 36;
36.	(New) The electronic device of claim 33, the one or more programs including instructions for:
while the expanded version of the set of notifications that corresponds to the respective coalesced representation is displayed, detecting an input for re-coalescing the set of notifications; and
in response to the input for re-coalescing the set of notifications, re-displaying a coalesced version of the set of notifications that correspond to the respective coalesced representation.

Add claim 37;
37.	(New) The electronic device of claim 13, wherein a first respective application generates events of multiple distinct event types; and
the plurality of notifications in the notification history includes: 
	a fifth notification that corresponds to a first respective event type of the multiple distinct event types,
	a sixth notification that corresponds to the first respective event type, and
	a seventh notification that corresponds to a second respective event type of the multiple distinct event types; 
and the one or more programs include instructions for:
	in response to detecting the request to display the notification history: 
		displaying, in the notification history, a coalesced representation of the fifth notification and the sixth notification; and
		displaying, in the notification history, the seventh notification separately from the coalesced representation of the fifth notification and the sixth notification.

Add claim 38;
38.	(New) The electronic device of claim 13, wherein displaying the respective coalesced representation of notifications includes concurrently displaying within the respective coalesced representation of notifications: 
	content from only a most recently created notification of the respective coalesced representation of notifications; 
	a representation of one or more notifications other than the most recently created notification; and 
	summary information that includes a count of notifications represented by the respective coalesced representation.

Add claim 39;
39.	(New) The electronic device of claim 13, wherein the request to display a wake screen user interface of the device is received while the display is in a screen-off state;
and the one or more programs include instructions for:
	in response to the request to display the wake screen user interface of the device, transitioning the display to a screen-on state and displaying, via the display generation component, the wake screen user interface with the third notification.

Add claim 40;
40.	(New) The electronic device of claim 13, wherein the summary information in the respective coalesced representation of notifications further includes source identification information, identifying a source of notifications represented by the respective coalesced representation, or contact information for communication events associated with notifications represented by the respective coalesced representation, or category information for a count of items that correspond to content of the notifications represented by the respective coalesced representation.

Reason for Allowance

Claims 1-2, 4, 7-18 and 20-40 are pending.

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The claims 1-2, 4, 7-18 and 20-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Duarte, U.S. No. 20130346408) does not teach nor suggest in detail “while the third notification meets notifications history display criteria, detecting an input for displaying the notification history; and in response to detecting the input for displaying the notification history: 	in accordance with a determination that a time difference between a time that corresponds to occurrence of the first additional event of the first event type represented by the third notification and a time that corresponds to occurrence of the second event of the first event type represented by the second notification does not meet timing criteria for displaying the third notification separately from a coalesced representation of the first notification and the second notification, displaying the notification history with a coalesced representation of the third notification, the second notification, and the first notification; wherein displaying the coalesced representation of the third, second and first notifications includes concurrently displaying content from only a most recently created notification of the coalesced representation of third, second and first notifications and summary information that includes a count of notifications represented by the coalesced representation of the third, second and first notifications” in combination with all the elements of each independent claim as argued by Applicant (see pages 13-24 of applicant' s argument dated 10/27/2021).   So as indicated by the above statements, Applicant' s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The above features in conjunction with all other limitations of the dependent and independent claims 1-2, 4, 7-18 and 20-40 are hereby allowed.
The dependent claims further limit the independent claims and are consideredallowable on the same basis as the independent claims as well as for the furtherlimitations set forth. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
Claims 1-2, 4, 7-18 and 20-40 are allowed (renumbered 1-36). 

Cancelled claims
Claims 3, 5-6 and 19 are cancelled without prejudice or disclaimer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 11am-8pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
7/22/2022

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447